Citation Nr: 0629293	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-31 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for arthritis of the 
hands.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for a lumbar spine 
disorder.

6.  Entitlement to service connection for bilateral 
bunionectomies.

7.  Entitlement to service connection for bilateral 
chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
January 1979.  She also served with the Air National Guard 
from February 1979 to May 1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which had denied entitlement to the benefits sought on 
appeal.  The veteran testified before the undersigned at 
Video Conference hearing in December 2005.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, a lumbar spine disorder, and 
bilateral chondromalacia are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus was not present in service and had not 
manifested to a compensable degree within one year of 
separation.

2.  Arthritis of the hands was not present in service and had 
not manifested to a compensable degree within one year of 
separation.

3.  Hypothyroidism was not present in service.

4.  Bilateral bunions were not present in service and the 
bunionectomies were not performed during service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 
3.309 (2005).

2.  Arthritis of the hands was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 
3.309 (2005).

3.  Hypothyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).

4.  Bilateral bunionectomies were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2004 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claims under the VCAA, 
and the effect of this duty upon his claims.  The veteran was 
informed of the evidence that was necessary to substantiate 
her claims.  She was told what evidence and information VA 
would obtain in her behalf and of the information and 
evidence that she could submit.  She was told to submit any 
evidence relevant to her claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection are being denied, nor 
disability evaluations and no effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.


II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Active duty includes a period of active duty for training in 
which the individual was disabled or died from disease or 
injury incurred in or aggravated in the line of duty.  
38 C.F.R. § 3.6(a) (2005).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and diabetes mellitus or arthritis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

Diabetes mellitus

The veteran's service medical records developed between 
February 1975 and January 1979 contain no complaints of or 
treatment for diabetes mellitus.  The January 1979 separation 
examination noted that her urine was negative for sugar.

There was some question as to whether or not the veteran had 
diabetes in February 1984; however, follow-up by an 
endocrinologist failed to diagnose this disorder.  The first 
documented diagnosis was noted in August 1991.  Her September 
1991 Medical Board examination from the Air National Guard 
noted the recent onset of this disorder.   She has been 
treated with Insulin since her diagnosis.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for diabetes mellitus 
has not been established.  There is no objective indication 
that this disorder was present in active duty or had 
manifested to a compensable within one year of her discharge 
from active duty, that is, by 1980.  The diagnosis was made 
in early to mid-1991 by a private physician; there is no 
indication that this diagnosis was made while the veteran was 
serving during a period of active duty for training with the 
Air National Guard.  Therefore, there is no evidence to 
support a grant of service connection on either a direct or a 
presumptive basis  and the claim must be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus.

Arthritis of the hands

The veteran's service medical records from her period of 
active duty from February 1975 to January 1979 contain no 
complaints of or treatment for arthritis of the hands.  The 
January 1975 entrance examination and the January 1979 
separation examination are both negative for this disorder.

The veteran's Air National Guard records contain the reports 
of periodic examinations conducted in November 1982 and 
September 1986, as well as the September 1991 Medical Board 
evaluation.  None of these note the presence of arthritis of 
the hands.

A September 1999 private treatment note found degenerative 
arthritis at the base of both of the veteran's thumbs.  A 
June 2002 treatment note found Heberden's nodes at the DIP 
joints and some swelling.  A July 2002 note diagnosed mild 
degenerative changes in the hands.  No large joint 
abnormalities were found.  In November 2002, she complained 
to her private physician of diffuse pains in the joints.  
There was some swelling in the hands.  There was squaring at 
the first CMC joint with tenderness in both hands.  The 
impression was of osteoarthritis with transient flare, 
possible manifestation of early erosive osteoarthritis, now 
resolved.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for arthritis of the 
hands has not been established.  There is no indication in 
the objective records that this condition was present either 
in service or to a compensable degree within one year of her 
separation from active duty.  In fact, this disorder was not 
found until, at the earliest, 1999, several years after her 
discharge from service.  Therefore, there is no evidence to 
support a grant of service connection on either a direct or a 
presumptive basis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for arthritis of the hands.

Hypothyroidism

The veteran's medical records from her February 1975 to 
January 1979 period of service do not show any complaints of 
or treatment for thyroid difficulties.  Her January 1975 
entrance examination and her January 1979 separation 
examination were both negative.  The records from her Air 
National Guard service show that her November 1982 periodic 
examination was within normal limits.  In February 1984, she 
was noted to have an enlarged thyroid without overt 
hyperthyroidism.  The September 1986 periodic examination 
referred to thyroid trouble since 1984, noting that she had 
taken medication since that time.  

Private treatment records from 1991 and 1992 show the 
veteran's treatment for hypothyroidism.  An August 1992 Air 
National Guard examination showed that she was on synthyroid, 
having been diagnosed with hypothyroidism "years ago."

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hypothyroidism has 
not been established.  There is no indication in the service 
medical records from her active period of service that any 
thyroid disorder was diagnosed.  While the National Guard 
records noted a private diagnosis of hypothyroidism, there 
was no indication that this disorder was caused by her 
service in the National Guard or that it had been diagnosed 
during a period of active duty for training.  Therefore, 
there is no suggestion in the record that hypothyroidism was 
incurred in or aggravated by active service or during a 
period of active duty for training; as a consequence, service 
connection cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypothyroidism.

Bilateral bunionectomies

The veteran's service medical records from her February 1975 
to January 1979 period of service do not show any complaints 
of or treatment for bunions.  While there was one finding of 
metatarsalgia in January 1976, bunions were not referred to 
or diagnosed.  

The veteran was seen by a private physician on March 8, 1989 
with hallux abductal valgus of the left foot.  She underwent 
surgical correction on March 15, 1989.  In April 1989, she 
underwent surgical correction for hallux abductal valgus of 
the right foot.  She was not on active duty for training at 
the time of this treatment.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for bilateral 
bunionectomies has not been established.  There is no 
indication that the veteran had bunions in service.  While 
she underwent surgical correction in March and April 1989, 
there is no indication that these surgeries were performed 
during a period of active duty for training, or that bunions 
were diagnosed during a period of active duty for training.  
Therefore, it cannot be found that service connection for 
bilateral bunionectomies is justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral bunionectomies.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for arthritis of the hands 
is denied.

Entitlement to service connection for hypothyroidism denied.

Entitlement to service connection for bilateral 
bunionectomies is denied.


REMAND

The veteran has requested service connection for an acquired 
psychiatric disorder, a lumbar spine disorder, and bilateral 
chondromalacia.  The veteran's service medical records show 
that on her January 1975 entrance examination she had a 
history of a depressive reaction for which she had been 
treated between November 1972 and September 1973.  The 
objective examination, however, was normal.  She and her 
husband were seen for martial counseling and she was seen 
twice in 1978 for psychotherapy (no details were provided).  
In the 1990's, she sought treatment for depression.  In 
December 1998, she stated that she had been treated for 
depression at the age of 12.  The veteran was not afforded a 
VA examination.  Therefore, it is unclear from this record 
whether or not the veteran suffers from an acquired 
psychiatric disorder which existed prior to service and, if 
so, whether any such disorder was aggravated by her period of 
service.  Furthermore, it is not clear whether any acquired 
psychiatric disorder was superimposed over any preexisting 
disorder.  As a consequence, it is determined that a VA 
examination would be helpful in this case.

In regard to the lumbar spine disorder claim, the veteran has 
claimed that she was seen in August 1991 by a private 
physician, T.I., for a back injury she claimed to have 
suffered when she was serving on active duty for training.  
However, there are no records from this physician for this 
time period in the claims folder.  The Board finds that an 
effort should be made to obtain these records before a final 
determination of this claim can be made.

Finally, the veteran has claimed service connection for 
bilateral chondromalacia.  The service medical records note 
that at the time of her January 1979 separation examination, 
she had complained of crepitus in both knees.  She was 
diagnosed with bilateral chondromalacia in the mid-1980's.  
However, because she had never been provided a VA 
examination, there is no opinion of record as to whether or 
not the crepitus noted at the time of her discharge from 
service in January 1979 was an early manifestation of the 
later diagnosed chondromalacia.  Such an opinion would be 
helpful prior to a final determination of the claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned of service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar.3, 2006).

2.  The veteran must be afforded a 
complete VA psychiatric examination.  The 
claims folder, to include the service 
medical records, must be made available to 
the examiner to review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  After 
reviewing the entire claims folder and 
following the examination, the examiner 
must answer the following questions:

	(a) did the veteran suffer from a 
psychiatric disorder, to include 
depression, prior to her entrance onto 
active duty in February 1975?

	(b) if it is found that an acquired 
psychiatric disorder preexisted service, 
did her period of active service aggravate 
the disorder beyond its natural 
progression?

	(c) if a psychiatric disorder was 
present prior to service, did the veteran 
suffer from an acquired psychiatric 
disorder that was superimposed over any 
preexisting disorder?

All special studies deemed necessary to 
answer the above questions must be 
conducted.  A complete rationale for all 
opinions expressed must be provided.

The veteran must be informed of the 
importance of reporting to the scheduled 
examination and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

3.  The veteran must be afforded a 
complete VA orthopedic examination of the 
knees.  The claims folder, to include the 
service medical records, must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  After reviewing all the 
relevant treatment records and following a 
complete examination of the veteran's 
knees, the examiner must render an opinion 
as to whether it is at least as likely as 
not that the complaints of crepitus at the 
time of her separation from service in 
January 1979 were an early manifestation 
of the bilateral chondromalacia diagnosed 
in the late 1980's.  

All special studies deemed necessary to 
address the above must be conducted.  A 
complete rationale for the opinion 
expressed must be provided.

The veteran must be informed of the 
importance of reporting to the scheduled 
examination and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

4.  The veteran must be asked to provide 
the complete name and address of the 
private physician that treated her for 
lumbar spine complaints in August 1991.  
She should sign and return a consent form 
authorizing the release of these records 
to VA.   All efforts to obtain these 
records must be documented for the record.

5.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection for an acquired 
psychiatric disorder, a lumbar spine 
disorder, and bilateral chondromalacia 
must be readjudicated.  If the decisions 
remain adverse to the veteran, she and her 
representative must be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The claims folder 
must then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


